Per Curiam. Booth, C. J.
I have great doubts upon my mind, but I am rather inclined to consider the Servitude Act as cumu*40lative. The latter part of the fifth section creates doubt. But seeing that this Court have never directed the additional punishment, and from the doubts I entertain upon the subject, I cheerfully acquiesce with by brethren in considering the latter Act as repealing the former. As, however, we are of opinion that there was probable ground or cause of prosecution, the costs must be paid.
The Court awarded that the judgment be arrested, and that the prisoner be discharged from confinement on payment of costs. They afterwards, upon the application of the defendant’s counsel, ordered him to be sold to pay the costs. See State v. Negro Absolom, antea.